Order filed February 1, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-21-00469-CV
                                  ___________
                      UNIQUE MICA GREEN, Appellant
                                          V.
                 SHAWNTONYA LAVINGHOUSEZ, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 109650-CV


                                      ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 412th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On January 4, 2022, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                     PER CURIAM

Panel Consists of Justices Wise, Poissant, and Wilson.